Title: To George Washington from Nathanael Greene, 7 February 1782
From: Greene, Nathanael
To: Washington, George


                  
                     
                     Sir
                     Head Quarters St Pauls Parish February 7th 1782
                  
                  Your Ecellency’s letter of the 29th of December, came to hand yesterday.  The reinforcement you mention has not arrived, and I hope they are gone to another quarter.  I got intelligence of the preparation making in New York, and of the opinion of their being destined to Charles Town.  But whether they went to some other quarter, or the small reinforcement mentioned in my last was what gave rise to the report, I am unable to say.
                  In your Excellency’s instructions to correspond with Count Rochambeau, you did not tell me whether I was to request aid of him upon cases of emergency.  However, my apprehensions were so great, and the consequences appeared to me so fatal to this Country, I made application without hesitation; and I should be glad to know your mind on the subject, by which I shall govern my conduct in future.
                  I see little prospects of getting any reinforcements from Virginia, as will appear by the Governor’s letter.  The State conceive themselves ill treated; and however groundless it may be, it will operate greatly to  our prejudice for a time.  Colonel Carrington is gone to Congress to represent several matters which claim immediate attention.  I wish no disagreeable disputes may happen from the present uneasiness and discontent prevailing in Virginia, from a persuasion that the northern States are treated with more delicacy than she is.  I fear the financier general will have a hard task to stear clear of suspicions of partiality.  Colonel Carrington will represent to your Excellency our apprehensions of firing the laboratory, at Richmond, and our wishes for having it at New London.
                  Inclosed are the Returns of the Pennsylvania Line, agreeable to your Excellency’s direction.  Those of Maryland and Delaware are transmitted to the Governors of those States.  That of Virginia shall be also sent, as soon as it can be had.  The absence of Colonel White’s Regiment of Dragoons in Georgia is the reason of its delay; however, the infantry of that State with this Army, amount to not more than sixty men.  In a very few days, I will have the honor of transmiting you exact returns of the operating force serving under my command in the Southern Department.  I am with the greatest regards Your Excellency’s Most Obedient Humble Servant
                  
                     Nath. Greene
                  
               